 In the Matter Of WESTINGHOUSE AIRBRAKE COMPANYandUNITEDELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, LOCALNo 610Case No 8-3958 -Decided July 15, 194Jurisdictionaiibiake equipment manufacturing industryInvestigation and Certification of Representatives:existence of question re-fusal to accord petitioner recognition , election necessaryUnitAppropriatefor CollectiveBargaining:watchmen and patrolmen, com-prising plant protection force of Company, held to constitute an appropriateunit despite Company's contention that such employees should not constitutean appropriate unit, since being engaged in confidential and supervisory dutiesthey were instruments of management, and that if they did constitute anappropriate unit, they should not be iepreaented by petitioner which wascertified as representative of its production and maintenance employees, be-cause in such case the loyalties of these employees would be dividedThorp, Bostwick, ReeddiArmstrong, by Mr. Donald W. Ebbert,of Pittsburgh, Pa., for the Company.Mr Albert Smith,of Wilmerding, Pa, for the UnitedMr Charles W Schneider,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Electrical, Radio & MachineWorkers of America, Local No 610, herein called the United, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Westinghouse Alrbrake Company, Wil-merding, Pennsylvania, herein called the Company, the National La-bor Relations Board provided for an appropiiate hearing upon duenotice before Henry Shore, Trial ExaminerSaid hearing was heldat Pittsburgh, Pennsylvania, on June 23, 1942The Company andthe United appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issuesThe Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.On July 7, 1942, the Company filed a brief, which the Board hasconsidered 1Upon the entire record in the case, the Board makes the following:1 On July 9 theCompany filed a request to correct the record in certain particularsTheUnited indicatesthat it hasno objection to the proposed correction it is therefore orderedthat the record be corrected in accordancewith theCompany's request42 N L R B, No 107525 526DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWestinghouse Airbrake Company is a Pennsylvania corporationhaving its principal office and plant at Wilmerding, Pennsylvania,and maintaining sales and service offices in various cities throughoutthe United States.The Company is engaged in the manufacture, sale, and distributionof airbrake equipment for steam railroads, electric railways, trucksand buses, and related productsDuring the year 1941 the Companyused raw materials valued at more than $10,000,000, of which approxi-mately 60 percent was received from souices outside the State ofPennsylvaniaDuring the same period the Company sold productsvalued at more than $40,000,000, of which approximately 70 percentwas shipped to points outside the State of Pennsylvania.The Com-pany stipulated that, for the purposes of this proceeding, it is subjectto the jurisdiction of the Board._IITHE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, Local No.610, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.IIITHE QUESTIONCONCERNINGPEPRESENTATIONOn February 26, 1942, the United requested recognition as collectivebargaining representative of the Company's watchmen and patrolmenOn March 14, the Company declined such recognitionA report of the Acting Regional Directoi, intioduced into evidenceat the hearing, indicates that the United repiesents a substantialnumber of employees within the unit which we hereinafter find to beappropriate 2We find that a question affecting commei ce has arisen concei ningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaboiRelations ActIVTIIE_APPROPRIATE UNITThe United contends that watchmen and patrolmen, excludingsupervisory employees, constitute an appropiiate unitThe Company2 The United submitted to the Acting Regional Director 45 application for membershipcards dated in February and March 1942Forty-two of the cards bore apparently genuineoriginal signatures,of which 38 were the names of persons on the Company'sMay 1,1942, pay roll,listing 51 employees in the appropriate unit- WESTINGHOUSE AIRBRAKE COMPANY527contends that such employees are engaged m confidential, and, insome respects, supervisory duties, ale instruments of management,and do not constitute an appropriate unitIt further contends thatif watchmen and patrolmen do constitute an appropriate unit, theyought not to be represented by the same union as the production andmaintenance employees, because in such case their loyalties would bedividedThe production and maintenance group is presently repre-sented by the United under a contract with the CompanyThe watchmen and patrolmen are a plant protection force.Theirduties consist of guarding the Company property and premises againstfire, theft,- and sabotage, and in enforcing safety and disciplinaryrulesThey generally carry arms, although watchmen occasionallymay not; have police commissions, and power to make arrestsThe force has authority to prevent violations of Company rules,either by employees or othersWatchmen and patrolmen do not,however, recommend disciplinary actionWhen the offender is anemployee, the facts are reportdd to the employee's supervisor.Therethe watchman's or patrolman's authority ceasesOccasionally a production employee may be transferred to theplant-protection force but that does not appear to be common.Applicants for jobs on the force are subjected to more searchinginvestigation than production employeesThey are required to givereferences, and, according to the Company, their character and pastare thoroughly investigatedOn this record, and in view of our previous decisions, we are ofthe opinion that the watchmen and patrolmen constitute an appro-priate unit a-The parties stipulated that the chief, assistant chief, lieutenants,and assistants to lieutenants, occupy supervisory positions with re-spect to watchmen and _patrolmen, and have either authority to hireand discharge or to recommend disciplinary- actionThere willtherefore be excluded from the unitWe find that watchmen and patrolmen, excluding supervisoryemployees, the chief, assistant chief, lieutenants, and assistants tolieutenants, constitute a unit appropiiate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during the3Matter of Phelps Dodge Copper Products Coip and United Electrical, Radio d MachineWorkersof Aoneseea, Local No 1,41, affiliated with the Congressof Industrial organizations,41 N L R B 973 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in'the DirectionDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Boaid Rules and Regulations-Seiies 2,as amended, it is herebyDIRECTED that, as part of the investigation to ascertainrepresenta-tives for the purposes of collective bargaining with WestinghouseAirbrake Company, Wilmerding, Pennsylvania, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction of Election, under thedirection and supervision of the Regional Director for the SixthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among the employees of the Company in the unitfound to be appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsuch pay-roll period because they were ill or on vacation or in theactive 'military service or training of the United States, or tempo-rarily laid off, but excluding-any who have since quit or been dis-charged for cause, to determine whether or not they desire to berepresented for the purposes of collective bargaining by UnitedElectrical,Radio & Machine Workers of America, Local No 610,affiliated with the Congress of Industrial OrganizationsMR GERARD D REILLY took no part in the consideration of theabove Decision and Direction of Election